Citation Nr: 1454795	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  12-14 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from January 1959 to December 1970, as confirmed by his military personnel records.

In June 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is associated with the electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Reasons for Remand: To obtain potentially outstanding VA treatment records and to seek additional corroborating evidence regarding the Veteran's alleged in-service stressor.

The Veteran alleges he has PTSD as a result of witnessing an airplane take off from a runway and immediately crash into a mountain during the winter of 1962 when he was stationed at Osan Air Force Base in Korea.  At his June 2014 hearing, he indicated that he was told by "various individuals" that such flights may have been classified so no records would be available.  He also indicated that in 1963 he was on a flight from Hawaii to San Francisco during a change of station.  Two of four engines allegedly failed and upon being informed, the Veteran stated he feared for his life when the plane began to vibrate.  He indicated the plane was returned to Hawaii and was repaired over the course of 3 or 4 days and then the Veteran flew to San Francisco thereafter on the same plane; he indicated fear that the plane would again malfunction.

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), i.e., the diagnosis must conform to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and must be supported by findings on the examination report; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 4.125(a).

If VA determines either that the veteran did not engage in combat with the enemy or that the veteran did engage in combat, but that the alleged stressor is not combat related, the veteran's lay testimony, by itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence that corroborates the veteran's testimony or statements. 38 C.F.R. § 3.304(f); Stone v. Nicholson, 480 F.3d 1111 (Fed. Cir. 2007); Cohen v. Brown, 10 Vet. App. 128, 147   (1997); Moreau v. Brown, 9 Vet. App. 389, 395   (1996). 

Effective July 13, 2010, a veteran's lay testimony alone may establish the occurrence of a claimed in-service stressor if a stressor is related to that veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service.  38 C.F.R. § 3.304(f)(3) (2013).

"[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. See id.  

In this case, the Veteran's alleged stressors are not combat related and they do not involve fear of hostile military or terrorist activity.  As such, corroborating evidence to support the actual occurrence of the Veteran's alleged stressors must be provided.

Review of the record indicates that the Veteran has a current diagnosis of PTSD and a licensed professional clinical counselor who was contracted by VA believes the Veteran's alleged stressor of witnessing a plane crash did occur and led to delayed onset PTSD that conforms to all the criteria of the DSM-IV.

In regard to medical treatment for mental health concerns, review of the record indicates that the first mental health treatment sought by the Veteran was in 2009 when VA referred him to a private psychologist, specifically Dr. C.B. at Alamogordo Mental Health Associates.  An April 1, 2010 treatment record indicated the Veteran was referred by the VA in Albuquerque with a diagnosis of PTSD and was authorized treatment through July 1, 2010.  During this treatment, the Veteran indicated he had experienced "only one truly traumatic PTSD producing incident in his lifetime" which occurred in the military and "involved witnessing a plane crash in which one of his best friends lost his life."  Another April 2010 treatment record indicated the doctor and the Veteran "went over every aspect of the DSM-IV criteria for PTSD" and that delayed onset PTSD was consistent with the Veteran's story.  The Veteran indicated surprise that "a terrible incident such as the fatal plane crash could lay dormant in his mind for so many years, and yet be affecting him so much now."  He indicated the only symptoms he knew of that had been going on for many years had "been expressed in extreme tiredness".   It was indicated the Veteran had considered whether a physical condition could account for his extreme fatigue, but nothing had been found to account for it.  His treatment with Dr. C.B. exclusively involved targeting memories of the in-service plane crash through eye movement desensitization and reprocessing (EMDR) as a psychotherapy method.

In a July 2010 statement, Dr.C.B. stated:

Even though the client is experiencing difficulties in finding specific information about the crash - which happened many years ago - it is totally obvious to this therapist that the crash did indeed occur.  Everything we have done highlights that fact.

The record reflects Dr. C.B.'s opinion that the Veteran's PTSD, to include nightmares causing fatigue, are related to the airplane crash allegedly witnessed during service.  See May 2013 Dr. C.B. Letter.

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court of Appeals for Veterans Claims (Court) stated that when a claim for PTSD is based on a noncombat stressor, as here, "the noncombat veteran's testimony alone is insufficient proof of a stressor." Moreau v. Brown, 9 Vet. App. 389, 395 (1996).   In addition, "credible supporting evidence of the actual occurrence of an in-service stressor cannot consist solely of after-the-fact medical nexus evidence." Id.  In addition, the question of whether a veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of PTSD is a question of fact for medical professionals, and whether the evidence establishes the occurrence of stressors is a question of fact for adjudicators.

Currently, there is no corroborating evidence that the alleged airplane crash occurred, other than the Veteran's lay testimony and the belief of his psychotherapist.  As such, an in-service injury has not yet been demonstrated and therefore, service connection cannot be granted based on the evidence of record at this time.

In regard to the information already of record relating to corroboration of the stressor, in February 2010, the U.S. Army and Joint Services Records Research Center (JSRRC) Coordinator found that the information provided by the Veteran was insufficient to send to the JSRRC.  Following further development, in May 2013, the JSRRC indicated that a search had been done for a plane crash on November 20, 1962 at Osan Air Force Base in Korea and the occurrence of such a crash could not be verified.  The claim was also referred to the Air Force Safety Center Information Service.  The Service indicated that they also could not verify any crashes in Osan, Korea on November 20, 1962.  It was indicated the Veteran was contacted regarding more specific dates, but, he did not respond.

In a June 2014 statement, the Veteran's representative indicated the belief that "situation reports" for the loss of the plane and casualty reports for those who died in the crash exist.

Based on the evidence, the Board finds it appropriate to make additional efforts to verify the actual occurrence of the Veteran's alleged in-service stressor, to include another request to JSSRC to seek information within the two month period of October 1962 to December 1962 given the Veteran's indication that the crash took place in the winter of 1962.  In addition, the Air Force Safety Center Information Service should also be contacted with that same inquiry, along with any other appropriate records custodian(s), if any.

As to the Veteran's contention that he feared for his life during an airplane flight between Hawaii and San Francisco, the Board finds he has not provided enough information to further pursue the actual occurrence of this stressor.  There is no indication anywhere in the record that such a stressor is related to the onset of PTSD.  In addition, besides contending that the incident happened in 1963, the Veteran provided very few additional details.  It does not appear to the Board that further development of this stressor would ultimately support a grant of service connection and, thus, further development is not warranted.  

Notably, if the stressor of witnessing a plane crash in Korea is confirmed, a VA examination will be unnecessary as there is already credible and competent evidence of record providing a nexus between the alleged stressor and the Veteran's diagnosed PTSD.

On remand, the RO should also obtain potentially outstanding treatment records as set forth below.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all treatment records from the Beacon Clinic and any outstanding treatment records from the El Paso, Texas VA Medical Center and the Alamogordo Community Based Outpatient Clinic (CBOPC).

2.  Thereafter, prepare a written summary of the Veteran's claimed PTSD stressor (specifically, witnessing a plane crash on the Osan Air Force Base in Korea in winter of 1962). This summary, along with the Veteran's service personnel records, and all associated documents must then be sent to the United States Army & Joint Service Records Research Center (JSRRC) with a request that an attempt be made to corroborate the alleged stressor by searching between October 1962 and December 1962.
 
Such request should also be sent to the Air Force Safety Center Information Service, the National Archives and Records Administration (NARA), and/or any other record custodian(s) to attempt to corroborate the traumatic event that the Veteran has consistently claimed occurred and that a Licensed Professional Clinical Counselor indicates led to his delayed onset PTSD.

The RO should recognize the Veteran's representative's belief that situation reports for the loss of the plane and casualty reports for those who died in the crash exist as well as the Veteran's contention that records regarding the crash may be classified.

3. After completing all action requested above, undertake any additional development warranted by the record.

4. Thereafter, readjudicate the claim in light of all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


